DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/2/2022, with respect to independent claims, as amended, have been fully considered and are persuasive.

Examiner’s Amendment
The following amendment is necessary to avoid a 112 rejection:
Claim 10. (Currently amended) The medium as claimed in claim 9, wherein the instructions when processed by the at least one processor cause the cache memory management system to perform operations comprising:
identifying errors in the recalled sequence of previously stored data blocks by comparing the recalled sequence of previously stored data blocks and predicted sequence of data blocks;
correcting the identified checkpoint for the recalled sequence of previously stored data blocks; and
storing the corrected checkpoint for the recalled sequence of previously stored data blocks in the virtual cache[[,]].


Allowable Subject Matter
Claims 1-19 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method of managing cache memory, the method comprising: receiving, by a cache memory management system, datasets from one or more applications; segregating, by the cache memory management system, the received datasets into one or more data blocks: identifying, by the cache memory management system, a checkpoint from previously created checkpoints stored in a virtual cache corresponding to the one or more data blocks, []; recalling, by the cache memory management system, a sequence of previously stored data blocks from main memory based on the identified checkpoint; and sending, by the cache memory management system, the sequence of previously stored data blocks to the one or more applications for execution, thereby managing cache memory";
Since, no prior art was found to teach: ”wherein the checkpoints are previously created based on frequency of repetition of each of the one or more data blocks and association between the each of the one or more data blocks” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 5 and 9, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-4, 6-8, and 10-12, the claims are allowed due to their dependency on allowable independent claims 1, 5, and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Barrell et al. (US 2014/0365725 A1) teaches virtual cache and repetition frequency but not checkpoint and other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114